O’CONNELL, Circuit Judge
(concurring).
While I agree with the conclusions reached by the majority, I deem it desirable to add a comment concerning the scope of the injunction granted by the lower court. It is apparent that appellant’s real objection to this injunction stems from uncertainty on his part as to what it forbids. Confronted with much the same situation, the Circuit Court of Appeals for the First Circuit, in Petition of Blatchley, 1946, 157 F.2d 894 at page 898, said: “It is not at all clear to us that the injunction in its present terms would forbid the commencement or prosecution of the sort of suits which Blatchley has in mind. However that may be, Blatch-ley has not yet asked the district court for either a clarification or modification of its injunction. If the injunction in its present form does forbid the institution of stockholders’ suits seeking an accounting from the alleged wrongdoers, the district court is at liberty to make an appropriate modification of the injunction.” This excerpt is all the more pertinent when it is noted that the injunction in Petition of Blatchley, supra, restrained any action interfering with “these proceedings," whereas the injunction in the instant case forbids any action interfering with “these transactions.”
Recognizing the difficulty facing individuals affected by injunctions of somewhat comprehensive nature, the Supreme Court has stated: “If defendants enter upon transactions which raise doubts as to the applicability of the injunction, they may *413petition the court granting it for a modification or construction of the order. Cf. New Jersey v. New York City, 296 U.S. 259, 56 S.Ct. 188, 80 L.Ed. 214. While such relief would be in the sound discretion of the court, we think courts would not be apt to withhold a clarification in the light of a concrete situation that left parties or ‘successors and assigns’ in the dark as to their duty toward the court. Enforcement orders are issued to effectuate the purposes of the Act, not for the entrapment of parties, and courts no less than parties desire to avoid unwitting contempts as well as to punish deliberate ones.” Regal Knitwear Co. v. N. L. R. B., 1945, 324 U.S. 9 at page 15, 65 S.Ct. 478, 481, 89 L.Ed. 661; (emphasis supplied).
Review of the scope of this injunction, in my opinion, is premature, until appellant follows the course of action outlined above.